Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The prior art does not show or fairly suggest the claimed invention of a camera optical lens, having the claimed structure and claimed limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed structural elements and claimed conditional limitations, including as recited in the amended independent claim 1 (where claims 2-11 depend from claim 1), a camera optical lens comprising, from an object side to an image side: a first lens having a positive refractive power; a second lens having a negative refractive power; a third lens; a fourth lens having a positive refractive power; a fifth lens having a negative refractive power; a sixth lens having a negative refractive power; a seventh lens having a positive refractive power; and an eighth lens having a negative refractive power; wherein the camera optical lens satisfies following conditions:
0.65≤f1/f≤0.85;
2.00≤f4/f≤5.00; and
-5 50≤f5/f≤-2.50;
where 
f denotes a focal length of the camera optical lens;
f1 denotes a focal length of the first lens;
f4 denotes a focal length of the fourth lens; and 
f5 denotes a focal length of the fifth lens.
One of the closest prior art is Jhang et al (U.S. Patent Pub. 2019/0204560 A1), which has eight lens elements that are similar to the recited structural limitations, and also does not meet all three conditional statements in any one embodiment or teaching; and therefore at least fails to teach or fairly suggest the claimed invention as recited. 
An object of the present invention is to provide a camera optical lens system, having ultra-thin wide-angle camera lenses with good optical characteristics and a large aperture.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Specification
The lengthy specification (i.e. 21 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on 8-11-20.  These drawings are approved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following are a U.S. Patent and U.S. Patent Pubs., and a foreign reference, all directed to various arrangements of camera optical lens systems, which have at least eight lens elements, but fail to teach and/or fairly suggest the combination of claimed elements, with all the conditional statements of the claimed invention. Some of the references are also related to the claimed invention by at least a common Assignee and/or inventor(s):

	Sugiyama				U.S. Patent 4,217,034
	Kawamura				U.S. Patent 9,030,757 B2
	Hashimoto				U.S. Patent 10,330,892 B2
	Jhang et al				U.S. Patent 10,705,319 B2
	Hsich et al				U.S. Patent 10,725,269 B2
	Hashimoto				U.S. Patent 10,746,971 B2
	Chen					U.S. Patent 11,340,430 B2
	Jhang et al				U.S. Patent 11,372,210 B2
	Souma				U.S. Patent Pub. 2013/0271851 A1
	Kawamura				U.S. Patent Pub. 2014/0240851 A1
	Kawamura				U.S. Patent Pub. 2014/0268367 A1
	Huang					U.S. Patent Pub. 2018/0074299 A1
	Zhou et al				U.S. Patent Pub. 2019/0121098 A1
	Jhang et al				U.S. Patent Pub. 2019/0204558 A1
	Jhang et al				U.S. Patent Pub. 2019/0204559 A1
	Jhang et al				U.S. Patent Pub. 2019/0204560 A1
	Hashimoto				U.S. Patent Pub. 2019/0310444 A1
	Hashimoto				U.S. Patent Pub. 2019/0310445 A1
	Hashimoto				U.S. Patent Pub. 2019/0310446 A1
	Hashimoto				U.S. Patent Pub. 2019/0310447 A1
	Hashimoto				U.S. Patent Pub. 2019/0310448 A1
	Jhang et al				U.S. Patent Pub. 2020/0110247 A1
	Nitta					U.S. Patent Pub. 2020/0174227 A1
	Song et al				U.S. Patent Pub. 2020/0249439 A1

	Guo					CN 110687659 B.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm(ET); subject to flex. schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN A LESTER/Primary Examiner 
Art Unit 2872